UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6989


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COLLIER DOUGLAS SESSOMS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.      W. Earl Britt,
Senior District Judge. (7:06-cr-00063-BR-1; 7:10-cv-00094-BR)


Submitted:   October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Collier Douglas Sessoms, Appellant Pro Se.    Jennifer P. May-
Parker,   Assistant  United States  Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Collier Douglas Sessoms seeks to appeal the district

court’s    order       denying    relief       on     his    28    U.S.C.A.      § 2255

(West Supp. 2010) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”         28     U.S.C.      § 2253(c)(2).          When    the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating         that   reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El    v.    Cockrell,        537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.         We have independently reviewed the record

and conclude that Sessoms has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

            We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented        in   the   materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3